Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9-13 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected for reciting an improper Markush claim. In order to properly recite the claim, “group of” should be changed to “group consisting of”.
Claim 9 is rejected for reciting an improper Markush claim. In order to properly recite the claim, “group of:” should be changed to “group consisting of” and the word “and should be inserted after nylon in the last line of the claim. 
Claim 10 is rejected for reciting an improper Markush claim. In order to properly recite the claim, “selected from the following:” should be changed to “selected from the group consisting of” and the word “and” should replace “or” in the last line of the claim. 
Claim 11 is rejected for reciting an improper Markush claim. In order to properly recite the claim, “selected from the following:” should be changed to “selected from the group consisting of”. 
Claim 22 is rejected for the recitation of “at least one” in lines 3-4. It is unclear what Applicant is referring to by such language. The claim has been examined such that “at least one” in lines 3 and 4 is referring to the wire path. Applicant is advised to clarify the claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-10, 12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolmes et al. (WO2006/102560).
Regarding claims 1, 9-10, 17, Kolmes et al. teach an article of clothing comprising composite core yarn comprising at least two electrically conductive filaments (metal filaments such as steel) as a core and a cover layer which encapsulates the core wherein the core layer comprises staple fibers (cotton) and wherein the core further comprises an elastic filament (spandex) having elasticity in at least a longitudinal direction thereof.
Regarding claim 3, The elasticity of the elastic filament is within the claimed range as spandex is taught as the elastic filament.
Regarding claim 4, the elastic filament is a separate filament and not constituted by the at least two conductive filaments. 
Regarding claim 5, the at least two conductive filaments are wound around the elastic filament. 
Regarding claim 6, the at least two conductive filaments are metal filaments made of metallic material (steel).
Regarding claim 8, Kolmes et al. are silent regarding the claimed ring spinning, but such would have been obvious to one or ordinary skill in the art as ring spinning is a well known spinning method in the art and used for cotton and given the limited number of types of spinning would have been further obvious to one of ordinary skill in the art. 
Although Kolmes et al. does not disclose the ring spinning it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed ring spinning and given that Kolmes et al. meets the requirements of the claimed composition, yarn clearly meet the requirements of present claims yarn.
Regarding claim 12, Kolmes et al. teach the metal filament is within the claimed range as 0.0008 and 0.002 inches are taught. 
Regarding claim 14, Kolmes et al. teach the denier of the composite yarn is within the claimed range as 70-1200 denier is taught. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11, 13 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kolmes et al. (WO2006/102560) in view of Fangang (CN 2009/81909).
Regarding claims 7, 11, 13 and 26-27, Kolmes et al. are silent regarding the claimed electrically conductive filament specifics. However, Fangang teaches electrically conductive coated filaments that are comprised of spandex core  or nylon core (polyamide as the not electrically conducting material of the core or the coated filament) having a denier within the claimed range and silver coating in order to provide properties suitable for gloves including antibacterial property and elasticity. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the spandex core coated filaments of Fangang as the core filaments of Kolmes in at least one of the electrically conductive filaments in order to provide properties suitable for gloves including antibacterial property and elasticity and arrive at the claimed invention. 

Kolmes et al. teach an article of clothing comprising composite core yarn comprising at least two electrically conductive filaments (metal filaments such as steel) as a core and a cover layer which encapsulates the core wherein the core layer comprises staple fibers (cotton) and wherein the core further comprises an elastic filament (spandex) having elasticity in at least a longitudinal direction thereof.

Kolmes et al. are silent regarding the claimed electrically conductive filament specifics. However, Fangang teaches electrically conductive coated filaments that are comprised of spandex core  or nylon core (polyamide as the not electrically conducting material of the core or the coated filament) having a denier within the claimed range and silver coating wherein the at least two electrically conductive filaments are wound around the elastic filament in order to provide properties suitable for gloves including antibacterial property and elasticity. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the spandex core coated filaments of Fangang as the core filaments of Kolmes in at least one of the electrically conductive filaments in order to provide properties suitable for gloves including antibacterial property and elasticity and arrive at the claimed invention. 
Kolmes et al. are silent regarding the claimed ring spinning, but such would have been obvious to one or ordinary skill in the art as ring spinning is a well known spinning method in the art and used for cotton and given the limited number of types of spinning would have been further obvious to one of ordinary skill in the art. 
Although Kolmes et al. does not disclose the ring spinning it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed ring spinning and given that Kolmes et al. meets the requirements of the claimed composition, yarn clearly meet the requirements of present claims yarn.
Claims 17-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihashi et al. (JP2017089052).
Regarding claim 17, Kurahashi et al. teach an article of clothing comprising composite core yarn wherein the composite core yarn comprises at least two electrically conductive filaments as a core ac multifilaments are taught as use for the metal wrapping the core and is considered a part of the core and a cover layer which encapsulates the core wherein the cover layer comprises staple fibers such as nylon or polyester as the covering yarn to impart improved properties. The core further comprises an elastic filament having an elasticity in at least a longitudinal direction as elastic yarns are taught as being used in the core. 
Regarding claim 18, the article of clothing is provided with one or more wire paths which comprise the composite core yarn which wire paths are adapted to be connected between electrode mounted on an inner surface of the article of clothing and a control station which his adapted to communicate with the electrode. 
Regarding claim 20, the wire path is embroidered on the article of clothing. 
Regarding claim 21, the article of clothing further comprises at least one electrode mounted on the inner surface thereof such that the at least one electrode is configured to contact the human body’s skin directly or indirectly and a device mounting portion (or pocket) configured to receive the control station (or device) which communicates with the at least one electrode via the wire path. 
Regarding claim 22, Kurahashi et al. teaches a plurality of wire paths provided which are connected to a respective electrode wherein from the electrodes at least one wire path is adapted to be in a region of the human being’s heart and at least one is adapted to be positioned in an extremity of the human being away from the region of the heart. As set forth in the 112 rejection above, it the claim has been examined such that “at least one” in lines 3 and 4 is referring to the wire path. 
Regarding claim 23, the control station is configured to supply an electric current to the at least one electrode and to receive information from the at least one electrode to display a physical activity of a human being. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihashi et al. (JP2017089052) in view of Post et al. (JPH-11168268).
Regarding claim 19, Kurahashi et al. are silent regarding the claimed wire path has an electrically non-conductive coating. However, Post et al. teach spray coating acrylic (or non-conductive coating) on the wires in order to prevent contact  or transfer of electrical current between wire path core and the radial surrounding area. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the non-conductive coating of Post et al. in Kurahashi et al. in order to prevent contact  or transfer of electrical current between wire path core and the radial surrounding area and arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789